Exhibit 10.1
AGREEMENT
          This Agreement (this “Agreement”) is made as of this 20th day of
January, 2011 by and between Black Box Corporation, a Delaware corporation (the
“Corporation”), and Kenneth P. Davis, an individual residing in the Commonwealth
of Pennsylvania and an executive of the Corporation (the “Executive”).
WITNESSETH:
          WHEREAS, the Board of Directors of the Corporation has determined that
it is in the best interests of the Corporation to enter into an agreement with
the Executive providing for certain payments and benefits to the Executive.
          NOW, THEREFORE, the parties hereto, each intending to be legally bound
hereby, agree as follows:

1.   Definition of Terms. The following terms when used in this Agreement shall
have the meaning hereafter set forth:

  (a)   “Annual Salary Adjustment Percentage” shall mean the mean average
percentage increase in base salary for all executive officers of the Corporation
during the two full calendar years immediately preceding the time to which such
percentage is being applied; provided, however, that if after a
Change-in-Control, as hereinafter defined, there should be a significant change
in the number of executive officers of the Corporation or in the manner in which
they are compensated, then the foregoing definition shall be changed by
substituting for the phrase “executive officers of the Corporation” the phrase
“persons then performing the functions formerly performed by the executive
officers of the Corporation.”     (b)   “Cause for Termination” shall mean:

  (i)   the deliberate and intentional failure by the Executive to devote
substantially the Executive’s entire business time and best efforts to the
performance of the Executive’s duties (other than any such failure resulting
from the Executive’s incapacity due to physical or mental illness or
disability);     or     (ii)   engaging by the Executive in gross misconduct
materially and demonstrably injurious to the Corporation;     or     (iii)   the
conviction .of the Executive of, or the entry of a plea of guilty or Nolo
Contendre by the Executive to, a crime involving an act of fraud or embezzlement
against the Corporation or the conviction of the Executive of, or the entry of a
plea of Nolo Contendre by the Executive to, any felony involving moral
turpitude;

-1-



--------------------------------------------------------------------------------



 



  or     (iv)   the Executive’s material breach of Section 4 or Section 8 hereof
which continues for ten (10) days after receiving written notice thereof from,
the Corporation or the Executive’s willful failure to comply with instructions
of the Board of Directors of the Corporation provided that such instructions
would not give rise to Good Reason for Termination.

      For purposes of this definition, no act, or failure to act, on the
Executive’s part shall be considered “deliberate and intentional” or to
constitute gross misconduct unless done, or omitted to be done, by the Executive
not in good faith and without reasonable belief that the Executive’s action or
omission was in the best interests of the Corporation.     (c)  
“Change-in-Control” shall mean a change in control of the Corporation of such a
nature that it would be required to be reported by the Corporation in response
to Item 6(e) of Schedule 14A of Regulation 14A promulgated under the Securities
Exchange Act of 1934, as in effect on the date hereof (“Exchange Act”);
provided, however, that:

  (i)   without respect to the foregoing, such a change in control shall be
deemed to have occurred if any “person” (as such term is used in sections 13(d)
and 14(d)(2) of the Exchange Act) or any “group” (as such term is defined in
Rule 13d-5(b) promulgated under the Exchange Act), is or becomes the beneficial
owner, directly or indirectly, of securities of the Corporation representing
twenty percent (20%) or more of the combined voting power of the Corporation’s
then outstanding securities coupled with or followed by the existence of a
majority of the board of directors of the Corporation consisting of individuals
other than individuals who either were directors of the Corporation at least one
year prior to or were nominated by those individuals who were directors of the
Corporation at least one year prior to such person or group becoming a
beneficial owner, directly or indirectly, of securities of the Corporation
representing 20% or more of the combined voting power of the Corporation’s then
outstanding securities;     and     (ii)   without respect to the foregoing, if
the Corporation shall sell all or substantially all of its assets or shall
merge, consolidate or reorganize with another company, then such a change in
control shall be deemed to have occurred if (x) upon conclusion of the
transaction less than fifty-one percent (51%) of the outstanding securities
entitled to vote generally in the election of directors of the acquiring company
or resulting company are owned by persons who were the stockholders of the
Corporation generally prior to

-2-



--------------------------------------------------------------------------------



 



      the transaction and following the transaction a majority of the board of
directors of the acquiring company or resulting company consists of individuals
other than individuals who either were directors of the Corporation at least one
year prior to or were nominated by those individuals who were directors of the
Corporation at least one year prior to such sale, merger, consolidation or
reorganization or (y) following the transaction a person or group (as described
in subclause (i) above) would be a beneficial owner, directly or indirectly, of
securities of the acquiring company or resulting company representing 20% or
more of the combined voting power of the acquiring company’s or resulting
company’s then outstanding securities as described in subclause (i) above and a
majority of the board of directors of the acquiring company or resulting company
consists of individuals other than individuals who either were directors of the
Corporation at least one year prior to or were nominated by those individuals
who were directors of the Corporation at least one year prior to such sale,
merger, consolidation or reorganization.

  (d)   “Date of Termination” shall mean:

  (i)   if the Executive’s employment is terminated for Disability, the date
that a Notice of Termination is given to the Executive;     (ii)   if the
Executive’s employment terminates due to the Executive’s death or Retirement,
the date of death or Retirement, respectively;     (iii)   if the Executive
decides to terminate employment upon Good Reason for Termination, the date
specified by the Executive in a Notice of Termination, which date must be within
sixty (60) days after the expiration of the Notice Period (as defined in Section
3(c) below); or     (iv)   if the Executive’s employment is terminated for any
other reason, the date on which a termination becomes effective pursuant to a
Notice of Termination or, if no Notice of Termination is provided, the date that
the Executive’s employment was terminated.

  (e)   “Disability” shall mean such incapacity due to physical or mental
illness or injury as causes the Executive to be unable to perform the
Executive’s duties with the Corporation during 90 consecutive days or 120 days
during any six month period.     (f)   “Good Reason for Termination” shall mean
a material negative change in the Executive’s service relationship with the
Corporation and any Affiliate (as defined in this Section 1(f) below) of the
Corporation, taken as a whole, without Executive’s consent, on account of one or
more of the following conditions:

  (i)   A material diminution in Executive’s base compensation;     (ii)   A
material diminution in Executive’s authority, duties or responsibilities; or

-3-



--------------------------------------------------------------------------------



 



  (iii)   A change in the geographic location at which Executive must report to
and perform the majority of Executive’s services of more than fifty (50) miles.
        “Affiliate” shall mean, with respect to any person or legal entity, any
other person or legal entity controlling, controlled by or under common control
with such person or legal entity.

  (g)   “LTIP Plan” shall mean an incentive compensation plan of the Corporation
which would pay bonuses to the Executive based upon the achievement of specified
goals during or at the end of an award period of more than one year (such as a
three year incentive compensation plan).     (h)   “Notice of Termination” shall
mean a written statement which sets forth the specific reason for termination
and, if such is claimed to be Cause for Termination or Good Reason for
Termination, in reasonable detail the facts and circumstances thereof.     (i)  
“Options” shall mean any stock options issued pursuant to any present or future
stock option plan of the Corporation.     (j)   “Retirement” shall mean a
termination of the Executive’s employment after age 65 or in accordance with any
mandatory retirement arrangement with respect to an earlier age agreed to by the
Executive.     (k)   “Stock Awards” shall mean any stock-based awards, other
than Options, including any stock appreciation rights, restricted stock awards,
or performance stock awards, issued pursuant to any present or future stock plan
of the Corporation.

2.   Termination by the Corporation Due to Cause for Termination. Should the
Board of Directors of the Corporation determine that Cause for Termination
exists, the Board of Directors of the Corporation by resolution duly adopted may
at that time or during a period of two months thereafter terminate the
Executive’s employment due to Cause for Termination by delivering a Notice of
Termination. If the Board of Directors of the Corporation fails to duly adopt
within such two month period a resolution terminating the Executive’s
employment, then the Corporation shall be deemed to have waived its right to
terminate the Executive due to those circumstances which constituted the Cause
for Termination previously found to exist by the Board.   3.   Payments
Following Termination of Employment After Change-in-Control.

  (a)   If during the term of this Agreement the Executive’s employment with the
Corporation shall be terminated:

  (i)   due to the Executive’s death or Disability,     (ii)   by the Executive
at any time prior to a Change-in-Control,

-4-



--------------------------------------------------------------------------------



 



  (iii)   by the Executive following a Change-in-Control other than the
Executive’s having terminated for Good Reason for Termination,     (iv)   by the
Corporation at any time prior to a Change-in-Control, or     (v)   by the
Corporation following a Change-in-Control in accordance with Section 2 hereof or
in accordance with Retirement,

      then the Corporation shall have no obligations hereunder to the Executive
from and after the Date of Termination and the only obligations of the
Corporation to the Executive shall be in accordance with any other employment
agreement applicable to the Executive and the then various policies, practices
and benefit plans of the Corporation.     (b)   If during the term of this
Agreement a Change-in-Control shall have occurred and the Executive’s employment
shall have been involuntarily terminated on or before the second anniversary of
the date of the Change-in-Control other than under the circumstances above
described in subsection 3(a) (for example, a termination by the Executive for
Good Reason for Termination within the foregoing period following a
Change-in-Control shall entitle the Executive to the payments set forth in this
subsection), then the Corporation shall pay the Executive on or before the
sixtieth {60th) day following the Date of Termination the following sums:

  (i)   in cash any unpaid portion of the Executive’s full base salary for the
period from the last period for which the Executive was paid to the Date of
Termination; and     (ii)   an amount in cash as liquidated damages for lost
future remuneration equal to the sum of

  (A)   the product obtained by multiplying:

  (1)   the lesser of

  (i)   two (2.0), or     (ii)   a number equal to the number of calendar months
remaining from the Date of Termination to the date on which the Executive is 65
years of age (or, if earlier, the age agreed to by the Executive pursuant to any
prior arrangement) divided by twelve,

      times

  (2)   the sum of

  (i)   the greater of

-5-



--------------------------------------------------------------------------------



 



  (x)   the Executive’s annual base salary for the year in effect on the Date of
Termination,     (y)   in the case of termination by the Executive for Good
Reason for Termination, the Executive’s annual base salary in effect on the date
immediately preceding the date of the earliest event which gave rise to the
termination by the Executive for Good Reason for Termination,

      or

  (z)    the Executive’s annual base salary for the year in effect on the date
of the Change-in-Control,

      plus

  (ii)   the greater of

  (x)   one third (1/3) of the aggregate cash bonuses or awards (including any
payments under an LTIP Plan) received by the Executive as incentive compensation
or bonus during the three calendar years immediately preceding the Date of
Termination,     (y)   in the case of termination by the Executive for Good
Reason for Termination, one third (1/3) of the aggregate cash bonuses or awards
(including any payments under an LTIP Plan) received by the Executive as
incentive compensation or bonus during the three calendar years immediately
preceding the date of the earliest event which gave rise to the termination by
the Executive for Good Reason for Termination,

      or

  (z)   one third (1/3) of the aggregate cash bonuses or awards (including any
payments under an LTIP Plan) received by the Executive as incentive compensation
or bonus for the three calendar years immediately preceding the date of the
Change-in-Control,

      plus

-6-



--------------------------------------------------------------------------------



 



  (B)   if the Executive immediately preceding the date of the Change-in-Control
is a participant in an LTIP Plan and the award period has not been completed
prior to the date of the Change-in-Control, an amount equal to

  (1)   the total cash award or bonus which would have been received by the
Executive under such LTIP Plan assuming that, in addition to any goals met on or
before the date of the Change-in-Control, all goals that were to be measured
after the date of the Change-in-Control were achieved and the Executive remained
in the employ of the Corporation at all relevant times under the LTIP Plan,

      less

  (2)   any portion of the cash award or bonus for that award period previously
paid to the Executive pursuant to such LTIP Plan.

  (c)   In order for the Executive to terminate for Good Reason for Termination
under this Agreement, (i) the Executive must deliver a Notice of Termination to
the Corporation at 1000 Park Drive, Lawrence, PA 15055, Attn: General Counsel,
and within ninety (90) days of the event constituting Good Reason for
Termination, (ii) the event must remain uncorrected during the Notice Period and
(iii) the Date of Termination must occur within sixty (60) days after the
expiration of the Notice Period, “Notice Period” means the thirty (30) days
following the date that Executive notifies the Corporation in writing of
Executive’s intent to terminate employment for Good Reason for Termination.

4.   Nondisclosure of Information.

  (a)   Executive acknowledges that the Corporation has invested and will
continue to invest considerable resources in the research, development and
advancement of the Corporation’s business, which investment has or may result in
the generation of proprietary, confidential and/or trade secret data,
information, techniques and materials, tangible and intangible, which properly
belong to the Corporation or in which the Corporation has an interest. Executive
acknowledges and agrees that it would be unlawful for Executive to appropriate,
to attempt to appropriate, or to disclose to anyone or use for a third party’s
benefit such data, information, techniques or materials, subject to the
following:

  (i)   Executive acknowledges that the following constitute protectable
confidential, trade secret or otherwise proprietary information of the
Corporation or of a third party: all computer software and firmware and computer
aided mechanisms related to the foregoing, files, programs, data or information
received by the Corporation from a customer or prospective customer of the
Corporation if such is confidential or proprietary to the

-7-



--------------------------------------------------------------------------------



 



      customer, data base management systems or other instrumentations, any
proposals for development, any reports on findings of tests, investigative
studies, consultations or the like, pricing policies, budgets, customer lists,
strategic plans (whether or not communicated in writing), marketing and sales
information, all written documents not generally in the public domain, any and
all copies or imitations of the foregoing, and all other confidential, trade
secret or proprietary information, whether or not copyrighted or patented and
whether created solely by Executive, jointly with others, or solely by others.

  (ii)   For purposes of this Section 4, all confidential, proprietary, or trade
secret information enumerated or mentioned in Section 4(a)(i) is hereinafter
referred to as “Information”. Any restrictions on disclosure and use of the
Information will apply to all copies of the Information, whether in whole or in
part.     (iii)   During the term of this Agreement and at all times after
termination of this Agreement, unless authorized in writing by the Corporation,
the Executive will not:

  (1)   use for the Executive’s benefit or advantage the Information, or     (2)
  use the Information for the benefit or advantage of any third party, or    
(3)   disclose or cause to be disclosed the Information or authorize or permit
such disclosure of the Information to any unauthorized third party, or     (4)  
use the Information in any manner which is intended to injure or cause loss,
whether directly or indirectly, to the Corporation.

  (iv)   The Executive will not be liable for the disclosure of Information
which:

  (1)   is in the public domain generally and as such becomes known to Executive
through no wrongful act or breach of this Agreement; or     (2)   is received
rightfully by Executive from a third party having a lawful right to possess and
to release the Information, provided the Executive agrees to promptly notify the
Corporation if the Executive suspects that the information possessed by the
third party is within the meaning of Information under this Agreement.

  (v)   In any judicial proceeding, it will be presumed that the Information
constitutes protectable trade secrets, and the Executive will bear the burden of
proving that any Information is publicly or rightfully known by the Executive.

-8-



--------------------------------------------------------------------------------



 



  (vi)   The Executive will surrender to the Corporation at any time upon
request, and upon termination of the Executive’s employment with the Corporation
for any reason, all written or otherwise tangible documentation representing or
embodying the Information, in whatever form, whether or not copyrighted,
patented, or protected as a mask work, and any copies or imitations of the
Information, whether or not made by the Executive.     (vii)   The Executive
agrees to be available upon request for consultation after termination of
employment to provide information and details with respect to any work or
activity performed or materials created by the Executive alone or with others
during the Executive’s employment by the Corporation. The Executive will be
reimbursed for these services.

  (b)   Any and all creations, developments, discoveries, inventions, works of
authorship, enhancements, modifications and improvements, including without
limitation computer programs, data bases, data files and the like, (hereinafter
collectively referred to as “Development” or “Developments”), whether or not the
Developments are copyrightable, patentable, protectable as mask works or
otherwise protectable (such as by contract or implied duty), and whether
published or unpublished, conceived, invented, developed, created or produced by
the Executive alone or with others during the term of the Executive’s
employment, whether or not during working hours and whether on the Corporation’s
premises or elsewhere, will be the sole and exclusive property of the
Corporation if the Development is:

  (i)   connected with the Corporation in any way, or     (ii)   within the
scope of the Executive’s duties assigned or implied in accordance with the
Executive’s position, or     (iii)   a product, service, or other item which
would be in competition with the products or services offered by the Corporation
or which is related to the Corporation’s products or services, whether presently
existing, under development, or under active consideration, or     (iv)   in
whole or in part, the result of the Executive’s use of the Corporation’s
resources, including without limitation personnel, computers, data bases,
communications facilities, word processing systems, programs, office facilities
or otherwise.

      During the term of the Executive’s employment with the Corporation and, if
the Corporation should then so request, after termination of such employment,
the Executive agrees to assign and does hereby assign to the Corporation all
rights in the Developments created by the Executive alone or with others during
the term of the Executive’s employment, and all rights in any trademarks,
copyrights, patents, trade secrets and analogous intellectual property rights
and any applications for registration for same, of the United States and such
foreign countries as the Corporation may designate which are related to the
Developments,

-9-



--------------------------------------------------------------------------------



 



      including without limitation all accompanying goodwill and the right to
sue for infringement or misappropriation and to receive all proceeds related to
any judgment or settlement of same. The Executive agrees to execute and deliver
to the Corporation any instruments the Corporation deems necessary to vest in
the Corporation sole title to and all exclusive rights in the Developments
created by the Executive alone or with others during the term of the Executive’s
employment, and in all related trademarks, copyrights, mask work protection
rights, and/or patent rights so created during the term of employment. The
Executive agrees to execute and deliver to the Corporation all proper papers for
use in applying for, obtaining, maintaining, amending and enforcing all such
trademarks, copyrights, patents or such other legal protections as the
Corporation may desire. The Executive further agrees to assist fully the
Corporation or its nominees in the preparation and prosecution of any trademark,
copyright, mask work protection, patent, or trade secret arbitration or
litigation. The Executive shall be reimbursed on a reasonable hourly basis
consistent with the compensation provided for herein for the Executive’s
services rendered following termination of employment.

  (c)   The Executive’s obligations and covenants in this Section 4 will be
binding upon the Executive’s heirs, legal representatives, successors and
assigns.     (d)   The Corporation and the Executive agree that the rights
conveyed by this Agreement are of a unique and special nature. The Executive and
the Corporation agree that any violation of this Section 4 will result in
immediate and irreparable harm to the Corporation and that in the event of any
actual or threatened breach or violation of any of the provisions of this
Section 4, the Corporation will be entitled as a matter of right to an
injunction or a decree of specific performance without bond from any equity
court of competent jurisdiction. The Executive waives the right to assert the
defense that such breach or violation can be compensated adequately in damages
in an action at law. Nothing in this Agreement will be construed as prohibiting
the Corporation from pursuing any other remedies at law or in equity available
to it for such breach or violation or threatened violation.

5.   Medical Insurance or Similar Benefit Plans. If the Executive’s employment
should terminate under such circumstance as entitles the Executive to receive
payments pursuant to Section 3(b) hereof, then, to the extent permitted by
applicable law and the medical insurance and benefits policies to which
Executive is entitled to participate. Employer shall maintain Executive’s paid
coverage for health insurance (through the payment of Executive’s COBRA (as
defined below) premiums) until the earlier to occur of: (a) Executive attaining
the age of 65, (b) the date Executive is provided by another employer benefits
substantially comparable to the benefits provided by the above-referenced
medical plan (which Executive must provide prompt notice with respect thereto to
the Employer) or (c) the expiration of the COBRA Continuation Period (as defined
below). During the applicable period of coverage described in the foregoing
sentence, Executive shall be entitled to benefits, on substantially the same
basis as would have otherwise been provided had Executive not been terminated
and Employer will have no obligation to pay any benefits to, or premiums on
behalf of Executive after such period ends. To the extent that such benefits are
available under the above-referenced medical plan and Executive had such
coverage immediately prior to

-10-



--------------------------------------------------------------------------------



 



    termination of employment, such continuation of benefits for Executive shall
also cover Executive’s dependents for so long as Executive is receiving benefits
under this section. The COBRA Continuation Period for medical insurance under
this section shall be deemed to run concurrently with the continuation period
federally mandated by COBRA (generally 18 months), or any other legally mandated
and applicable federal, state, or local coverage period for benefits provided to
terminated employees under the medical plan. For purposes of this Agreement, (a)
“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended, and (b) “COBRA Continuation Period” shall mean the continuation period
for medical insurance to be provided under the terms of this Agreement which
shall commence on the first day of the calendar month following the month in
which the date of termination falls and generally shall continue for an 18 month
period.

6.   Other Employment. In the event of a termination of employment under the
circumstances above described in Section 3(b) hereof, the Executive shall have
no duty to seek any other employment after termination of the Executive’s
employment with the Corporation and the Corporation hereby waives and agrees not
to raise or use any defense based on the position that the Executive had a duty
to mitigate or reduce the amounts due the Executive hereunder by seeking other
employment whether suitable or unsuitable and should the Executive obtain other
employment, then the only effect of such on the obligations of the Corporation
hereunder shall be that the Corporation shall be entitled to credit against any
payments which would otherwise be made pursuant to Sections 5(a) or 5(b) hereof,
any comparable payments to which the Executive is entitled under the employee
benefit plans maintained by the Executive’s other employer or employers in
connection with services to such employer or employers after termination of the
Executive’s employment with the Corporation.   7.   Stock Awards and Options. If
the Executive’s employment should terminate under the circumstances described in
Section 3(a) hereof, the Executive’s rights, if any, with respect to any
outstanding Stock Awards and/or Options shall be governed by the plans and any
related agreements pursuant to which such Stock Awards and/or Options were
granted. If the Executive’s employment should terminate under such circumstances
as entitle the Executive to receive payments pursuant to Section 3(b) hereof,
then, with respect to each outstanding Option or Stock Award which did not
immediately vest and/or become exercisable upon the occurrence of a
Change-in-Control, such Stock Award or Option shall remain outstanding in
accordance with its terms provided that in any event it shall automatically vest
upon termination of employment and/or become and remain exercisable at any time
after termination of employment until the stated expiration date contained in
the grant for such Stock Award or Option, provided that the expiration date of
any such Option or Stock Award may not exceed ten years from the date of grant.
  8.   Noncompetition. During the period of employment of Executive by the
Corporation and for five (5) years thereafter, the Executive will not, in any
geographic area in which the Corporation is offering its services and products,
without the prior written consent of the Corporation:

  (a)   directly or indirectly engage in,

-11-



--------------------------------------------------------------------------------



 



  (b)   assist or have an active interest in (whether as proprietor, partner,
investor, shareholder, officer, director or any type of principal whatsoever),
or     (c)   enter the employ of, or act as agent for, or advisor or consultant
to, any person, firm, partnership, association, corporation or business
organization, entity or enterprise which is or is about to become directly or
indirectly engaged in,

    any business which is competitive with any business of the Corporation or
any subsidiary or affiliate thereof in which Executive is or was engaged;
provided, however, that the foregoing provisions of this paragraph 8 are not
intended to prohibit and shall not prohibit Executive from purchasing, for
investment, not in excess of 1% of any class of stock or other corporate
security of any company which is registered pursuant to Section 12 of the
Securities Exchange Act of 1934.       Executive acknowledges that the breach by
the Executive of the provisions of this Section 8 would cause irreparable injury
to the Corporation, acknowledges and agrees that remedies at law for any such
breach will be inadequate and consents and agrees that the Corporation shall be
entitled, without the necessity of proof of actual damage, to injunctive relief
in any proceedings which maybe brought to enforce the provisions of this
Section 8. Executive acknowledges and warrants that the Executive will be fully
able to earn an adequate livelihood for the Executive and the Executive’s
dependents if this Section 8 should be specifically enforced against the
Executive and that such enforcement will not impair the Executive’s ability to
obtain employment commensurate with the Executive’s abilities and fully
acceptable to the Executive.       If the scope of any restriction contained in
this Section 8 is too broad to permit enforcement of such restriction to its
full extent, then such restriction shall be enforced to the maximum extent
permitted by law and Executive and the Corporation hereby consent and agree that
such scope may be judicially modified in any proceeding brought to enforce such
restriction.   9.   Terms. This Agreement shall be for an initial term of five
years commencing on the date hereof. This Agreement shall automatically renew
for an additional term of one year commencing on the fifth anniversary of the
date hereof and for succeeding additional terms each of one year on each
succeeding anniversary thereof until and unless either party sends written
notice of non-renewal to the other party at least six months prior to a renewal
date; provided, however, that if a Change-in-Control shall occur during the
initial or renewed term of this Agreement, then this Agreement shall remain in
effect until the second anniversary of the date of the Change-in-Control.   10.
  Miscellaneous.

  (a)   This Agreement shall be construed under the laws of the Commonwealth of
Pennsylvania.     (b)   This Agreement constitutes the entire understanding of
the parties hereto with respect to the subject matter hereof and may only be
amended or modified by written agreement signed by the parties hereto. The
parties acknowledge and agree that this Agreement supersedes, amends and
restates in its entirety, renders null and void and terminates that certain
Severance Agreement by and between the parties dated December 28, 2007.

-12-



--------------------------------------------------------------------------------



 



  (c)   The Corporation will require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Corporation, by agreement in form and
substance satisfactory to the Executive, to expressly assume and agree to
perform this Agreement in the same manner required of the Corporation and to
perform it as if no such succession had taken place. Failure of the Corporation
to obtain such agreement prior to the effectiveness of any such succession shall
be a breach of this Agreement and shall entitle the Executive to terminate
employment due to Good Reason for Termination. As used in this Agreement,
“Corporation” shall mean the Corporation as hereinbefore defined and any
successor to its business and/or assets as aforesaid which executes and delivers
the agreement provided for in this subsection (c) or which otherwise becomes
bound by all the terms and provisions of this Agreement by operation of law.    
(d)   This Agreement shall inure to the benefit of and be enforceable by the
Executive and the Corporation and their respective legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees. If the Executive should die while any amounts would still be payable
to the Executive hereunder if the Executive had continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to the Executive’s devisee, legatee or other designee
or, if there be no such designee, to the Executive’s estate.     (e)   Any
notice or other communication provided for in this Agreement shall be in writing
and, unless otherwise expressly stated herein, shall be deemed to have been duly
given if mailed by United States registered mail, return receipt requested,
postage prepaid, addressed in the case of the Executive to the Executive’s
office at the Corporation with a copy to the Executive’s residence and in the
case of the Corporation to its principal executive offices, attention of the
Chief Executive Officer.     (f)   No provisions of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing signed by the Executive and approved by resolution of the
Board of Directors of the Corporation. No waiver by either party hereto at any
time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreements or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not set forth expressly in this
Agreement. Nothing contained herein shall impair the right of the Corporation to
terminate the Executive’s employment, subject to making any payments required to
be made hereunder.

-13-



--------------------------------------------------------------------------------



 



  (g)   The invalidity or unenforceability of any provisions of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement, which shall remain in full force and effect.     (h)   This Agreement
may be executed in one or more counterparts, each of which shall be deemed to be
an original but all of which together will constitute one and the same
instrument.     (i)   If litigation should be brought to enforce interpret or
challenge any provision contained herein, the prevailing party in such
litigation, if any, shall be entitled to its reasonable attorney’s fees and
disbursements and other costs incurred in such litigation and to interest on any
money judgment obtained calculated at the prime rate of interest in effect from
time to time at Citizen’s Bank, N.A. (or its successor), from the date that the
payment should have been made under this Agreement.     (j)   Excise Taxes.

  (i)   For purposes of this subsection 10(j), (1) a Payment shall mean any
payment or distribution in the nature of compensation to or for the benefit of
the Executive, whether paid or payable pursuant to this Agreement or otherwise;
(2) Agreement Payment shall mean a Payment paid or payable pursuant to this
Agreement (disregarding this subsection 10(j)); (3) Net After Tax Receipts shall
mean the Present Value of a Payment net of all taxes imposed on the Executive
with respect thereto under Sections 1 and 4999 of the Internal Revenue Code of
1986, as amended (the “Code”)determined by applying the highest marginal rate
under Section 1 of the Code applicable to the Executive’s taxable income for
such year; (4) “Present Value” shall mean such value determined in accordance
with Section 280G(d)(4) of the Code; and (5) “Reduced Amount” shall mean the
greatest aggregate amount of Payments, if any, which (x) is less than the sum of
all Payments and (y) results in aggregate Net After Tax Receipts which are
greater than the Net After Tax Receipts which would result if the aggregate
Payments were made.     (ii)   Anything in this Agreement to the contrary
notwithstanding, in the event PriceWaterhouseCoopers L.L.P. (or if
PriceWaterhouseCoopers L.L.P. is the audit firm for the Corporation at the time,
another accounting firm of nationally recognized standing selected by Executive)
(the “Accounting Firm”) shall determine that receipt of all Payments would
subject the Executive to tax under Section 4999 of the Code, it shall determine
whether some amount of Payments would meet the definition of a “Reduced Amount.”
If the Accounting Firm determines that there is a Reduced Amount, the aggregate
Agreement Payments shall be reduced to such Reduced Amount; provided, however,
that if the Reduced Amount exceeds the aggregate Agreement Payments, the
aggregate Payments shall, after the reduction of all Agreement Payments, be
reduced (but not below zero) in the amount of such excess. All determinations
made by the Accounting Firm under this Section shall be binding upon the
Corporation and the Executive and shall be made within 60 days of the occurrence
of an event which requires the Corporation to make payments to the Executive
under this Agreement. No later than two

-14-



--------------------------------------------------------------------------------



 



      business days following the making of this determination by the Accounting
Firm, the Corporation shall pay to or distribute for the benefit of the
Executive such Payments as are then due to the Executive under this Agreement
and shall promptly pay to or distribute for the benefit of the Executive in the
future such Payments as become due to the Executive under this Agreement. The
Corporation or its successor shall pay for the work done by the Accounting Firm.
In the event that the Accounting Firm is unable or unwilling to make the
determinations to be made under this subsection 10(j) or for any reason such
determinations are not made within 60 days of the occurrence of the event which
requires the Corporation to make payments to the Executive under this Agreement,
the Corporation shall make all Payments as are then due to the Executive without
reduction no later than two business days following the 60th day after the
occurrence of the event which required the Corporation to make payments to the
Executive under this Agreement.

  (iii)   While it is the intention of the Corporation and the Executive to
reduce the amounts payable or distributable to the Executive hereunder only if
the aggregate Net After Tax Receipts to the Executive would thereby be
increased, as a result of the uncertainty in the application of Section 4999 of
the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that amounts will have been paid or distributed by the
Corporation to or for the benefit of the Executive pursuant to this Agreement
which should not have been so paid or distributed (“Overpayments”) or that
additional amounts which will not have been paid or distributed by the
Corporation to or for the benefit of the Executive pursuant to this Agreement
could have been so paid or distributed (“Underpayment”), in each case,
consistent with the calculation of the Reduced Amount hereunder. In the event
that the Accounting Firm, based either upon the assertion of a deficiency by the
Internal Revenue Service against the Corporation or the Executive which the
Accounting Firm believes has a high probability of success or controlling
precedent or other substantial authority, determines that an Overpayment has
been made, any such Overpayment paid or distributed by the Corporation to or for
the benefit of the Executive shall be treated for all purposes as a loan ab
initio to the Executive which the Executive shall repay to the Corporation
together with interest at the applicable federal rate provided for in Section
7872(f)(2) of the Code; provided, however, that no such loan shall be deemed to
have been made and no amount shall be payable by the Executive to the
Corporation if and to the extent such deemed loan and payment would not either
reduce the amount on which the Executive is subject to tax under Section 1 and
Section 4999 of the Code or generate a refund of such taxes. In the event that
the Accounting Finn, based upon controlling precedent or other substantial
authority, determines that an Underpayment has occurred, any such Underpayment
shall be promptly paid by the Corporation to or for the benefit of the Executive
together with interest at the applicable federal rate provided for in
Section 7872(f)(2) of the Code.

-15-



--------------------------------------------------------------------------------



 



  (k)   The payments to be made under this Agreement are intended to be excepted
from coverage under Section 409A (“Section 409A”) of the Code and the
regulations promulgated thereunder and shall be construed accordingly. If the
Corporation determines in good faith that any amounts to be paid to Executive
under this Agreement are subject to Section 409A, the Corporation shall adjust
or cause its Affiliate to adjust the form and/or the timing of such payments as
determined to be necessary or advisable to be in compliance with Section 409A.
If any payment must be delayed to comply with Section 409A, such payment will be
paid at the earliest practicable date permitted by Section 409A. Notwithstanding
any provision to the contrary, to the extent that any amounts payable hereunder
are subject to the requirements of Section 409A and are payable on account of
termination of employment, the payment of said amounts will be delayed for a
period of six (6) months after the termination date (or, if earlier, the death
of the Participant) for any Participant that is a “specified employee” (as
defined in Section 409A). Any payment that would otherwise have been due or
owing during such six-month period will be paid immediately following the end of
the six-month period. Notwithstanding any provision of this Agreement to the
contrary, Executive acknowledges and agrees that the Corporation and any
Affiliate of the Corporation shall not be liable for, and nothing provided or
contained in this Agreement will be construed to obligate or cause the
Corporation or any Affiliate of the Corporation to be liable for, any tax,
interest or penalties imposed on Executive related to or arising with respect to
any violation of Section 409A.

-16-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this Agreement has been executed on the date first
above written.

              ATTEST:   BLACK BOX CORPORATION
 
           
 
           
 
           
By:
  /s/ Vicky Reed   By:   /s/ Terry Blakemore
 
                    Title: Chief Executive Officer & President
 
            WITNESS:        
 
           
 
            /s/ Teresa Illinicki   /s/ Kenneth P. Davis         Kenneth P. Davis

-17-